DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulsbury (US 6,314,510).
	
Referring to claims 1 and 13-16, Saulsbury discloses a method for handling exceptions (fig. 4, trap handling), comprising:
	executing a return (fig. 4, trp rtn) from an exception (fig. 4, trap handling routine; 4:30-33); and 
	executing a subsequent instruction (fig. 4, program after trp rtn) with an additional functionality (4:60-65, clear dbr registers) after the return from the exception is executed when the additional functionality of the subsequent instruction (4:60-65, clear of mnop specified dbr registers; 4:25-29, mnop specified dbr registers) can be triggered by a special instruction (fig. 4, mnop dbr2), 
wherein the special instruction (fig. 4, mnop dbr2) and the subsequent instruction (fig. 4, program after trp rtn) are two 

	As to claim 2, Saulsbury discloses the method of claim 1, wherein the exception comprises one of: an interrupt; a trap(fig. 3, trap handling routine); and a task change.

	As to claim 3, Saulsbury discloses the method of claim 1, wherein the return from an exception comprises a return (4:60-65, return back to the program) to a previously interrupted program.

	As to claim 4, Saulsbury discloses the method of claim 1, wherein the additional functionality is not triggered when the subsequent instruction is executed in a special execution mode (3:35-38, dirty bit registers selected).

	As to claim 5, Saulsbury discloses the method of claim 4, wherein the special execution mode is a secure execution mode (3:56-60, context switch execution safe).

	As to claim 6, Saulsbury discloses the method of claim 1, wherein the additional functionality comprises one of: a trace 

	As to claim 8, Saulsbury discloses the method of claim 1, wherein the special instruction is a No Operation NOP instruction (fig. 3, nop).

	As to claim 9, Saulsbury disclose the method of claim 8, wherein the NOP instruction supports a selection (4:30-33, trap may occur) between options for the additional functionality.
	
As to claim 10, Saulsbury discloses the method of claim 9, wherein options for the additional functionality are selected via bits of the NOP instruction (fig. 3, dbr bits).

	As to claim 11, Saulsbury discloses the method of claim 9, wherein options for the additional functionality are: no additional functionality; store instruction; load instruction; store or load instruction (fig. 2, store/load wrn dbr registers; 3:50-52, nop).

	As to claim 12, Saulsbury discloses the method of claim 1, which is run on an operating system (fig. 1, microprocessor system 100; fig. 4, program).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 15 is considered invoking 35 USC 112(f).

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Saulsbury discloses a functionality triggered by trap return instruction “trp rtn” rather than by “mnop dbr2” (pp.6-7).
Saulsbury discloses mnop modifies dbr registers for reducing context switching after return from trap. As returning from trap, the dbr registers are cleared as corresponding to the claimed additional functionality. Without setting of dbr by mnop, no clear 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182